                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    KAFI ROACH,
          Plaintiff,                                                    No. 3:18-cv-1108 (SRU)

            v.

    BRUCE DONNET, et al.,
        Defendants.

                                 RULING ON MOTIONS TO DISMISS

         Kafi Roach initiated this action in July 2018 against Bruce Donnet, Michael McDonagh,

and the Coventry Police Department (“Coventry PD”) (together, “the defendants”). See Compl.,

Doc. No. 1. Roach alleges in her complaint that McDonagh, a member of the Coventry Police

Department, and McDonagh’s neighbor, Donnet, harassed her by conducting a background

check on her and submitting a complaint to the Coventry Police Department. See Compl., Doc.

No. 1 at 6. Further, Roach alleges that when she complained to the Coventry Police Department

about McDonagh and Donnet’s behavior, she was subjected to intensified harassment, including

from the police department. Id.

         McDonagh and Coventry PD filed a Motion to Dismiss on February 1, 2019. See Mot. to

Dism., Doc. No. 17. Donnet filed a Motion to Dismiss on March 1, 2019. See Donnet Mot. to

Dism., Doc. No. 21. Both motions argue that Roach’s claims are barred by the statute of

limitations, and, further, that she failed to state a claim.1 See Mots. to Dism., Doc. Nos. 17, 21.

Roach failed to timely respond to either motion, and on July 8, 2019, I ordered her to respond by




1
  The defendants also argue that Roach’s claims are barred by res judicata because an earlier case with similar
allegations was dismissed by Judge Meyer in 2016. See Mots. to Dism., Doc. Nos. 17, 21; see also Roach v.
Donnet, et al., 16-cv-1104 (JAM). Because Roach’s claims in the instant case are barred by the statute of
limitations, I need not address that argument.
August 16, 2019. See Order, Doc. No. 24. Roach has again failed to respond to the defendants’

motions and McDonagh and Coventry PD have renewed their motion to dismiss. See Doc. No.

26. Because Roach has failed to respond, and because her claims are barred by the applicable

statutes of limitations, the defendants’ Motions to Dismiss (doc. nos. 17, 21, 26) are granted.

Further, the defendants’ Motion to Stay (doc. no. 23) is denied as moot.

       Roach claims in her complaint that her injury “was caused in 2014.” Compl., Doc. No. 1

at 6. Roach initiated this action on July 2, 2018. See Compl., Doc. No. 1. Although unclear

what causes of action Roach is asserting, her claims would be barred even under the general

three-year statute of limitations for tort claims. See Conn. Gen. Stat. § 52-577. Because it is

clear from the face of the complaint that her claim is time-barred, Roach must plead sufficient

facts to establish why the statute of limitations should be tolled. See OBG Technical Svcs., Inc.

v. Northrop Grumman Space & Mission Sys. Corp., 503 F. Supp. 2d 490, 504 (D. Conn. 2007)

(citing to Iqbal v. Hasty, 490 F.3d 143 (2d Cir. 2007)). Roach has failed to do so here and,

accordingly, her action is dismissed as time-barred.

       The defendants’ Motions to Dismiss (doc. nos. 17, 21, 26) are granted. Because Roach’s

claims are time-barred, the motions are granted with prejudice. Further, the defendants’ Motion

to Stay (doc. no. 23) is denied as moot. The clerk is directed to enter judgment in favor of the

defendants and close the case.

       So ordered.

       Dated at Bridgeport, Connecticut, this 18th day of September 2019.

                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 2
